Citation Nr: 0705421	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-11 833	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1998, for grant of service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from April 1943 to December 
1945 and from March 1946 to May 1950.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that implemented a June 2003 Board decision that 
granted service connection for bilateral hearing loss.  The 
RO assigned an effective of April 29, 1998, and assigned a 
noncompensable evaluation.  In June 2006, the appellant 
testified at a video conference hearing at the RO before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with the record.

In January 2004, the veteran reported that he has constant 
ringing in his ears and bouts of vertigo.  Claims for service 
connection for these disabilities have not been developed for 
appellate review and, accordingly, are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO first received an application for service 
connection for hearing loss disability on April 29, 1998.  

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear and Level IX in the left ear at any time during 
the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier that April 29, 
1998 for the grant of service connection for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.159, 3.400 (2006).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  A notice letter in March 
2001 informed the veteran of what evidence is needed to 
substantiate a service connection claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  
His higher initial rating claim and earlier effective date 
claim are downstream issues following service connection. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess  v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an initial effective date, if 
a higher disability rating is granted on appeal.  In Dingess, 
the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  

Effective Date

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006). 

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

The veteran separated from active service in May 1950.  He 
submitted a service connection claim in July 1950; however, 
that claim mentioned leg injuries only.  Significantly, 
neither the July 1950 claim nor any other communication from 
the veteran received prior to April 29, 1998, mentions 
hearing loss or a claim for such. 

The veteran filed his first claim for service connection for 
hearing loss on April 29, 1998.  Concerning this date, the 
veteran has testified that he cannot remember when he first 
applied for service connection for hearing loss, but he might 
have applied in 1989.  In any event, the RO denied that claim 
in March 1999, but the Board ultimately granted service 
connection for bilateral hearing loss and returned the claims 
file to the RO for assignment of an effective date and a 
disability rating.  Subsequently, the RO assigned an 
effective date of April 29, 1998, based on the date that VA 
first received a claim for service connection for hearing 
loss.  

Applying the facts to the law and regulations set forth 
above, it is evident that the RO has correctly assigned April 
29, 1998, as the effective date for service connection.  The 
claims file contains private audiometry data dated in 1989, 
but there is no indication in the claims file that the 
veteran filed a claim based on a hearing loss disability at 
any time prior to April 29, 1998, or that any time prior to 
April 29, 1998, he forwarded private medical reports 
addressing hearing loss.  

The veteran further contends that VA should grant retroactive 
service connection back to 1950; however, he never submitted 
a communication to VA that expressed intent to pursue service 
connection for hearing loss prior to April 1998.  Thus, there 
is no basis for assignment of an effective date earlier than 
that assigned.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an effective date earlier than 
April 29, 1998, for grant of service connection for bilateral 
hearing loss is therefore denied.  



Disability Rating 

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  In its subsequent analysis of an initial rating, 
the Court considered medical and lay evidence of record at 
the time of the original service connection application and 
additional evidence submitted since then.  The Board will 
therefore consider all evidence pertinent to the initial 
rating for bilateral hearing loss disability. 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3 (2006).

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the Rating 
Schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (effective prior to June 10, 1999) (revisions at 64 Fed. 
Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999)).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).  

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2006).  These special circumstances are not shown in this 
case.  Therefore, there is no need to consider § 4.85, Table 
VIA.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all pertinent evidence and has found nothing 
suggesting that the September 2003 VA audiometry evaluation 
is not adequate for rating purposes.  Moreover, this case 
presents no evidentiary consideration which would warrant 
further exposition of remote clinical histories and findings 
pertaining to this disability.

The relevant medical evidence consists of a September 2003 VA 
audiometry evaluation and the veteran's testimony.  The 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge and also later reported that 
he cannot hear voices very well and that background noise 
further impairs his hearing and social functioning, 
especially during bouts of vertigo and tinnitus.  

Upon VA authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
60
70
60
LEFT
80
80
75
90
80

Average pure tone thresholds were 56, right ear, and 81, left 
ear.  Speech audiometry (live voice) revealed speech 
recognition ability of 92 percent in the right ear and 48 
percent in the left ear.  

Applying these values to 38 C.F.R. § 4.85, Table VI, the 
right ear is at Level I.  The left ear is at Level IX.  This 
assigned evaluation is determined by mechanically applying 
the audiometry results to the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Application of such findings to Table VII results in the 
assignment of a noncompensable evaluation for bilateral 
hearing loss.  The rating to be assigned for hearing loss is 
not a matter of judgment, it is simply a mechanical 
application of the audiometry findings to the chart.  Id.  
Thus, assignment of a compensable evaluation for bilateral 
hearing loss is not warranted.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
A compensable rating for bilateral hearing loss disability 
must be denied.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the disability has not been shown to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An effective date earlier than April 29, 1998, for grant of 
service connection for bilateral hearing loss is denied.  

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


